E. BRYAN WILSON
Acting United States Attorney

ALLISON O’LEARY
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Allison.Oleary@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                       )    Case No. 3:19-cr-00114-JMK-MMS
                                                )
                          Plaintiff,            )
                                                )
           v.                                   )
                                                )
REY JOEL SOTO-LOPEZ,                            )
                                                )
                                                )
                          Defendant.
                                                )
                                                )

                NOTICE TO DISCONTINUE ELECTRONIC SERVICE

       COMES NOW, the United States of America, by and through counsel, and herby

notifies the Court that Assistant United States Attorney, Allison O’Leary, is no longer an

active participant in the above-referenced case. The government authorized the Clerk’s

Office to terminate service on Allison O’Leary of all future documents filed in this case.

//



     Case 3:19-cr-00114-JMK-MMS Document 175 Filed 08/05/21 Page 1 of 2
      RESPECTFULLY SUBMITTED on August 5, 2021, at Anchorage, Alaska.

                                         E. BRYAN WILSON
                                         Acting United States Attorney

                                         s/ Allison O’Leary
                                         ALLISON O’LEARY
                                         Assistant United States Attorney


CERTIFICATE OF SERVICE

I hereby certify that on August 5, 2021,
a true and correct copy of the foregoing was
served electronically on the following:

Counsel of Record

s/Allison O’Leary
Office of the United States Attorney




U.S. v. Soto-Lopez
3:19-cr-00114-JMK-MMS                  Page 2 of 2


     Case 3:19-cr-00114-JMK-MMS Document 175 Filed 08/05/21 Page 2 of 2
